Exhibit Earnings News Investor Relations Department Phone: 1-646-290-6400 TTC Group FOR IMMEDIATE RELEASE AROTECH CORPORATION REPORTS RESULTS FOR THE FIRST QUARTER, 2008 Q1 revenues of $13.3 million are highest first quarter revenues ever – Net loss of $(971,000) is smallest first quarter net loss ever Ann Arbor, Michigan, May 19, 2008 – Arotech Corporation (NasdaqGM: ARTX),a provider of quality defense and security products for the military, law enforcement and security markets, today reported results for the quarter ended March 31, 2008. First Quarter Results Revenues for the first quarter of 2008 reached $13.3 million, compared to $11.5 million for the corresponding period in 2007, an increase of 15%. Gross profit for the first quarter of 2008 was $3.2 million, or 25% of revenues, compared to $4.1 million, or 36% of revenues, for the corresponding period in The
